department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date address - address org address certified mail dear date date person to contact badge number contact telephone number contact address employer_identification_number this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated may 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals failed to keep adequate books_and_records as required by sec_6001 and the regulations there under in our letters dated april 20xx may 20xx june 20xx august 20xx and september 20xx we requested information necessary to conduct an examination of your form_990 for the year ended december 20xx we have not received all of the requested information also you have sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status you have not provided the requested information contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective january 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all the tax years thereafter in accordance with instructions of the return if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition in one of these three courts must be filed before the 91st day after the date that this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the untied states tax_court at the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll free and ask for the taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication ae tax exempt an government entities division org address department of the treasury internal_revenue_service mail code dal commerce st dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter lf you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical_advice no letter catalog number 34809f lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely nanette m downing director eo examinations letter catalog number 34809f form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx org legend org - organization name 1st dir co-1 xx - date state - state dir-1 dir-2 - co-2 co-3 - companies issue whether org continues to qualify for exemption under sec_501 of the internal_revenue_code facts the above named organization received exemption under c of the code on may 20xx exhibit the organization was formed to provide an after school riding program for underprivileged children from the local school the organization was initially contacted by telephone on august 20xx and a field_examination was tentatively scheduled for september 20xx pending the program director confirming the appointment the taxpayer never called to re- confirm on january 20xx the taxpayer was again contacted exhibit the organization did not have an active board and according to dir-1 the executive director the after school program had not been active since the spring of 20xx agent allowed the organization time to resurrect the board in order to make decisions regarding the organization as of april 20xx no response was received from the organization letter and information_document_request idr exhibit was sent to the organization when no response was received from the organization by may 20xx agent again called dir-1 who confirmed receiving letter and idr the board was still not formed at that time agent mailed idr exhibit with a response due_date of june no response was received so idr was mailed again certified on june 20xx with a response due_date of july 20xx idr exhibit was mailed to the organization on august 20xx with a due_date of september 20xx no response was received and a follow-up letter was mailed on september 20xx with a due_date of september 20xx again no written response was received a third letter was mailed certified on october 20xx the response to idr initially mailed on august was received on october the following information was requested in the idrs but never received e copies of articles of incorporation including any amendments or changes that have occurred at the state level form acrey department of the treasury - internal_revenue_service page -1- schedule no or exhibit year period ended december 20xx form sec_86a name of taxpayer explanation of items department of the treasury - internal_revenue_service org e e e e e board meeting minutes showing election of current officers signed statement from the co-1 that they will participate in the organization’s program a list of all activities in 20xx including the date of the event class how many participants names of workers and compensation amounts paid to them complete contact information for the officers current statement regarding conflict of interest procedures regarding the exclusive use of dir-1’s facilities and the related payments the organization filed the form 990-n e-postcard on may 20xx naming dir-2 as an officer of the organization based on this filing and the lack of a board_of directors dir-2 was used as the primary contact law sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of form acrev department of the treasury - internal_revenue_service page -2- schedule no or exhibit year period ended december 20xx form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer’s position the taxpayer’s position is unknown at this time government’s position sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law the organization did not provide complete books_and_records upon request a the organization did not provide original articles of incorporation b the state of state website shows the organization was dissolved and reinstated at the state level exhibit the organization did not provide any information regarding these changes c the organization provided copies of a document titled restated articles of incorporation they are not copies filed with the state no state stamp present no board meeting minutes were provided to show the election of officers d form acrev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx org e the organization stated they were beginning operations again agent requested f the local school provide a signed statement of their participation in the new program this was not provided the organization did not provide activity information as requested including dates of classes number of students workers and related compensation only a partial list of officer contact information was provided g h the organization did not provide current conflict of interest policies in place the only information provided were documents submitted over three years ago with the form_1023 application the organization did not provide any proof of elections of officers or board members at this time there is no evidence that a board even exists without this election process it is unclear who is authorized to make financial and operational decisions on behalf of the exempt_organization sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 agent was unable to complete a thorough review of the organization’s books_and_records and is unable to verify they still qualify for exemption under c of the code originally dir-1 indicated the organization had not been active since the spring of 20xx however the financial statements showed payments being made to her for profit business through the end of the 20xx year the organization did not provide the details of these payments as requested in item idr there are several inconsistencies in their financial records in the response received october 20xx the exempt_organization states in response to item that the instructor fee is dollar_figure weekly and the barn and horse fee is dollar_figure weekly their financials provided in the same response show the actual instructor fee paid is dollar_figure weekly and the barn and horse fee paid is dollar_figure weekly payments for both instructor fees and the barn and horse fee are paid to co-2 co-2 owned by dir-1 the actual amounts paid to co-2 are dollar_figure more per week then stated by the exempt_organization dir-1 is the original incorporator and former director of the exempt_organization she is currently the program director of the after school program and is the owner of co-2 the facilities used exclusively by the exempt_organization as shown in exhibit attached dir-1’s for-profit business is intertwined with org individuals interested in org must navigate through the co-2 business website as stated above there are also discrepancies in the fees paid_by org to dir-1 _ the exempt_organization also did not form arev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items department of the treasury - intemal revenue service schedule no or exhibit year period ended december 20xx org provide current conflict of interest policies as requested without this information the agent could not perform a thorough review of private benefit and inurement issues the cash disbursements statement for 20xx listed payments totaling dollar_figure payed to co- as instructor's fees instructors fees are for the teaching of the after school classes it is unclear why this compensation was paid to a home and office business conclusion it is the internal revenue service's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending december 20xx and forward form arev department of the treasury - internal_revenue_service page -5-
